DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art does not disclose alone or in combination all the features of claim 21. 
As an example of the prior art, CHOI et al; (Publication number: US 2019/0079622 A1), hereafter Choi, discloses a touch sensor and image display device including the same. More specifically, Choi discloses a touch sensor man include a device hole 150 between adjacent sensing electrodes 110. Bridge patterns 137 and 117 such that the sensing electrodes 110, separated by device hole 150, may be connected (Choi Figure 2). The bridge patterns 110 and 117 therefore bypasses a routing area (Choi Figure 1 117 and 137 formed around hole 150), as claimed. Further, the bridge patterns 110 and 117 are disposed on different layers (Choi Figure 3 137 and 117 formed on different substrates 130 and 120 respectively). However, Choi does not also disclose the first and second bridge lines intersecting each other on a plane, as required by claim 21.
Claims 22 – 40 depend on claim 21 and are therefore similarly allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Choi et al; (Publication number: US 2019/0079622 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIHIR K RAYAN/Primary Examiner, Art Unit 2623